DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s response filed April 7th 2022 has been entered and made of record.  No claims have been amended.  New claim 10 is added.  Claims 1-10 are pending.
	Applicant’s remarks have been considered but are not found to be persuasive for at least the following reasons:
	Applicant argues that Nishida does not disclose the limitations of claim 1 as recited.  Examiner disagrees.
	Nishida disclose each of the claimed limitations as broadly recited.  The rejection is presented again below in further detail to address Applicant’s response.
	The rejection in view of Nishida is maintained and accordingly made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2019/0188462 to Nishida.

Nishida discloses a model training system, comprising a processor configured to: 
input a first image to a model and acquire a second image output from the model (paragraphs [0019]-[0021], An original document image is input through acquiring unit 21 to be used for machine learning and an image reducing unit 22 reduces the original document image creating a second image.  The term “model” is interpreted broadly as the system of Nishida displayed in Fig. 1.  Images are input and output at different steps within the system or model);
generate a third image by correcting the second image (paragraphs [0021]-[0025], A third image or images are generated by the noise adding unit 23 which generates multiple different images by modifying the reduced image with added noise.  See specifically paragraph [0022]:  “The noise adding unit 23 generates multiple images for machine learning by adding a noise to an original document image that which has not been reduced by the image reducing unit 22 OR to an original document image that has been reduced by the image reducing unit 22 (here, to an original document image that has been reduced.)”  The reduced image is interpreted as the second image and the noise added image is interpreted as the third image that is then used for machine learning or to train the model.  It should also be noted that the term of “correcting” is interpreted broadly to mean generating images to be used for machine learning.  In the case of Nishida, the images are “corrected” by adding different kinds of specific noise in order to provide training images for the machine learning system); and 
train the model by using the first image as input data and using the third image as teacher data (paragraphs [0024]-[0025].  The generated images are to be used for training the machine learning system.  See also paragraphs [0028]-[0038], wherein the generated images are used with the classifier to train the machine learning system).  

With regard to claim 2, Nishida discloses the system according to claim 1, further comprising a displayer displaying the third image (Fig. 1, display 13 and Fig. 3 is an example of a noise-added image).

With regard 3, Nishida discloses the system according to claim 1, wherein the processor corrects the second image by performing at least one of first processing or second processing, the first processing includes binarizing the second image and applying at least one of reduction processing or enlargement processing, and the second processing includes applying approximate processing to the second image (paragraphs [0021]-[0026], the image is both reduced by decreasing the resolution and approximated in the sense that noise is added to the image as well as characters for generating new training images).

With regard to claim 4, Nishida discloses a model training system, comprising a processor configured to: 
train a model using a first training image as input data and using a second training image as teacher data (paragraphs [0024]-[0025].  The generated images are to be used for training the machine learning system.  See also paragraphs [0028]-[0038], wherein the generated images are used with the classifier to train the machine learning system); 
input a first image to the model and acquire a second image output from the model (paragraphs [0019]-[0021], An original document image is input through acquiring unit 21 to be used for machine learning and an image reducing unit 22 reduces the original document image creating a second image); 
generate a third image by correcting the second image (paragraphs [0021]-[0025], A third image or images are generated by the noise adding unit 23 which generates multiple different images by modifying the reduced image with added noise); and 
train the model by using the first image as input data and using the third image as teacher data (paragraphs [0024]-[0025].  The generated images are to be used for training the machine learning system.  See also paragraphs [0028]-[0038], wherein the generated images are used with the classifier to train the machine learning system).
.  
With regard to claim 5, Nishida discloses the system according to claim 4, further comprising: a displayer displaying the third image (Fig. 1, display 13).

With regard to claim 6, Nishida discloses the system according to claim 4, wherein the processor corrects the second image by performing at least one of first processing or second processing, the first processing includes binarizing the second image and applying at least one of reduction processing or enlargement processing, and the second processing includes applying approximate processing to the second image (paragraphs [0021]-[0026], the image is both reduced by decreasing the resolution and approximated in the sense that noise is added to the image as well as characters for generating new training images).

  With regard to claim 7, Nishida discloses a model training system, comprising: 
a processor, the processor inputting a first image to a model, acquiring a second image output from the model, and generating a third image by correcting the second image (paragraphs [0019]-[0025], An original document image is input through acquiring unit 21 to be used for machine learning and an image reducing unit 22 reduces the original document image creating a second image.  A third image or images are generated by the noise adding unit 23 which generates multiple different images by modifying the reduced image with added noise); 
a displayer displaying the third image (Fig. 1, display 13 and Fig. 3 is an example of a noise-added image); and 
an inputter accepting an evaluation relating to the third image, based on the evaluation, the processor being configured to perform a training operation of training the model by using the first image as input data and using the third image as teacher data (paragraphs [0024]-[0025].  The generated images are to be used for training the machine learning system.  See also paragraphs [0028]-[0038], wherein the generated images are used with the classifier to train the machine learning system).  

With regard to claim 8, Nishida discloses the system according to claim 7, wherein when the evaluation is affirmative for the third image, the processor calculates a difference between the second image and the third image, and performs the training operation when the difference exceeds a prescribed threshold (paragraphs [0021]-[0026], the image is both reduced by decreasing the resolution and approximated in the sense that noise is added to the image as well as characters for generating new training images).

With regard to claim 9, Nishida discloses the system according to claim 7, wherein the processor corrects the second image by performing at least one of first processing or second processing, the first processing includes binarizing the second image and applying at least one of reduction processing or enlargement processing, and the second processing includes applying approximate processing to the second image (paragraphs [0021]-[0026], the image is both reduced by decreasing the resolution and approximated in the sense that noise is added to the image as well as characters for generating new training images).

	With regard to claim 10, Nishida discloses the system according to claim 1, wherein the model includes a neural network (paragraphs [0036] and [0042], The system or model of Nishida is used for machine learning and uses neural networks within the classifier (Fig. 1, 27) and the Arithmetic Processing Device 16, wherein images are input to the model (Fig. 1 11, 12 and 21), and reduced or the second image is output (Fig. 1, 22), and then the second image is corrected or has noise added (Fig. 1, 23) to generate third images used to further train the machine learning model).

FINAL REJECTION
	Applicant’s amendment necessitated the grounds of rejection presented in the Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669